      Case 1:15-md-02657-FDS Document 1423-2 Filed 03/26/19 Page 1 of 3



                                            Exhibit A

                            INSTRUCTIONS AND DEFINITIONS

       1.      “DOCUMENT(S)” means (1) every medium upon or within which data or

information can be transmitted, received, permutated, stored, or destroyed and (2) that in fact,

contains requested data or information at the time this subpoena is received, except that

“DOCUMENT(S)” shall not be construed more narrowly than the broadest meaning it has under

the Federal Rules of Civil Procedure.

       2.      “COMMUNICATION(S)” means, without limitation, any written

correspondence, written expression of words, written transmission, or written exchange of data

or information to another person. “Written” includes printed, typed, handwritten, electronic, and

other readable documents.

       5.      The “Zambelli-Weiner Study” means the study entitled First Trimester

Ondansetron Exposure and Risk of Structural Birth Defects, by April Zambelli-Weiner,

Christina Via, Matt Yuen, Daniel J. Weiner, & Russell S. Kirby, published electronically in

Reproductive Toxicology on October 29, 2018.

       6.      The “Danielsson Study” means the study entitled Ondansetron and teratogenicity

in rats: Evidence for a mechanism mediated via embryonic hERG blockade, by B. Danielsson,

William S. Webster, & Helen E. Ritchie, published electronically in Reproductive Toxicology on

August 24, 2018.

       7.      “Plaintiffs’ counsel” means counsel for the plaintiffs involved in litigation

regarding Zofran® and/or ondansetron.

       8.      “Concerning” means constituting, having to do with, with respect to, involving,

describing, defining, construing, discussing, embodying, explaining, interpreting, referring to,
       Case 1:15-md-02657-FDS Document 1423-2 Filed 03/26/19 Page 2 of 3



reflecting, regarding, relating to, or otherwise pertaining to, and shall be construed as necessary

to afford the widest possible scope of inquiry to the request containing the term.

       9.        “Journal” means the Journal of Reproductive Toxicology and any of its agents,

employees, independent contractors or any other persons acting on the Journal’s behalf.

       10.       “Potential Conflicts of Interest Disclosure Forms” means any form submitted to

the Journal regarding actual or potential conflicts of interest, including, but not limited to the

ICMJE Form for Disclosure of Potential Conflicts of Interest.

       PLEASE TAKE NOTICE that the following documents are requested to be produced by

April 8, 2019:

       1. Any Potential Conflicts of Interest Disclosure Forms concerning the Zambelli-Weiner
             Study.

       2. Any communications between the Journal and any author(s) of the Zambelli-Weiner
             Study regarding any payments made by Plaintiffs’ counsel to TTi Health Research or
             any author(s), including, but not limited to, the $210,000 Plaintiffs’ counsel paid as
             financial support relating to the Zambelli-Weiner Study.


       3. Any communications between the Journal and any author(s) of the Zambelli-Weiner
             Study regarding consulting work performed by TTi Health Research or Dr. Zambelli-
             Weiner for Plaintiffs’ counsel.


       4. Any documents or communications concerning the funding of the Zambelli-Weiner
             Study or any authors’ potential conflicts of interest in connection with the Zambelli-
             Weiner Study.


       5. Any Potential Conflicts of Interest Disclosure Forms concerning the Danielsson
             Study.
Case 1:15-md-02657-FDS Document 1423-2 Filed 03/26/19 Page 3 of 3



6. Any documents or communications concerning the funding of the Danielsson Study
   or any authors’ potential conflicts of interest in connection with the Danielsson Study.


7. Any communications between the Journal and any author of the Danielsson Study
   concerning Dr. Danielsson’s role as a paid testifying expert for plaintiffs in litigation
   regarding Zofran® and/or ondansetron.
